DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tynkov (Pub # US 2004/0181349 A1), and further in view of Narain et al. (Pub # US 2017/0082993 A1).
Consider claim 1, Tynkov teaches a low water cut-off (LWCO) remote monitoring and diagnosing system comprising: a LWCO circuit/module having a signal processor configured to: receive signaling containing information for running a remote (LWCO) [0035], and also containing information about synchronized (real-time) boiler water feed settings provided by a LWCO circuit that monitors and controls a burner of a boiler that opens and closes to provide water to the boiler depending on the water level in the boiler; and determine corresponding signaling containing information to control remotely the LWCO circuit, based upon the signaling received [0058].

In the same field of endeavor, Narain et al. teaches the apparatus including the mobile app application [0010], a DIP switch setting and a LWCO model number/type [0132 and 0077] for the benefit of utilizing mobile technology to configure and optimized the efficiency to minimize the energy cost.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the apparatus including the mobile app application [0010], a DIP switch setting and a LWCO model number/type as shown in Narain et al., in Tykov device for the benefit of utilizing mobile technology to configure and optimized the efficiency to minimize the energy cost.
Consider claim 2, Tynkov clearly shows and disclose the low water cut-off (LWCO) remote monitoring and diagnosing system, wherein the signaling also includes the following: A. The number of times the LWCO circuit tripped, B. The amount of water fed in the last water feed cycle compared to the present water feed cycle, C. Total, present and previous water feed counts, D. The time difference between the last water feed and the present water feed, and E. Error history historical data [0051].
Consider claim 3, Tynkov teaches the low water cut-off (LWCO) remote monitoring and diagnosing system, wherein the signal processor or signal processing circuit/module is configured to display the water feed settings [0037].
Tynkov does not teach display a water count for a total feed, last feed and present feed on remote monitoring and diagnosing system.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include display a water count for a total feed, last feed and present feed on remote monitoring and diagnosing system as shown in Narain et al., in Tynkov device for the benefit of providing and monitoring usage information.
Consider claim 4, Tynkov clearly shows and discloses the low water cut-off (LWCO) remote monitoring and diagnosing system, wherein the signal processor is configured to receive user prompt signaling containing information about historical data; and the signal processor is configured to display the historical data on a display screen of low water cut-off (LWCO) remote monitoring and diagnosing system requested by a user [0009].
Consider claim 5, Tynkov teaches the low water cut-off (LWCO) remote monitoring and diagnosing system, wherein the signal processor is configured to store the synchronized (real-time) boiler water feed setting in a LWCO database memory circuit/module, including a LWCO data logging monitoring circuit/module [0037].
Tynkov does not teach the apparatus including the mobile app application, a DIP switch setting and a LWCO model number/type.
In the same field of endeavor, Narain et al. teaches the apparatus including the mobile app application [0010], a DIP switch setting and a LWCO model number/type [0132 and 0077] for the benefit of utilizing mobile technology to configure and optimized the efficiency to minimize the energy cost.

Consider claim 6, Tynkov clearly shows and discloses the low water cut-off (LWCO) remote monitoring and diagnosing system, wherein the signal processor is configured to receive live (real-time) monitoring data from the LWCO circuit and store the live monitoring data in a LWCO database memory circuit/module, including where the signal processor is configured to display the live (real-time) monitoring data on a display screen of remote monitoring and diagnosing system [0037]. 
Consider claim 7, Tynkov teaches the apparatus, wherein the low water cut-off (LWCO) remote monitoring and diagnosing system, wherein the a LWCO remote monitoring and diagnosing system comprises: the LWCO circuit in combination with a wireless signaling communication module configured to provide LWCO wireless signaling containing information about the historical data related to the LWCO circuit that monitors and controls the burner of the boiler that opens and closes to provide water to the boiler depending on the water level in the boiler [0054].
Tynkov does not teach a smart mobile device having the signal processor in combination with a corresponding wireless signaling module configured to receive the LWCO wireless signaling provided and provide wireless control signaling to control remotely.
In the same field of endeavor, Narain et al. teaches a smart mobile device having the signal processor in combination with a corresponding wireless signaling module configured to 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a smart mobile device having the signal processor in combination with a corresponding wireless signaling module configured to receive the LWCO wireless signaling provided and provide wireless control signaling to control remotely as shown in Narain et al., in Tynkov device the benefit of evolving the mobility technology to provide the convenience for the remote user.
Consider claim 8, Tynkov teaches the LWCO application.
Tynkov does not teach the a low water cut-off (LWCO) remote monitoring and diagnosing system, wherein mobile app is a remote smart mobile device application, including for running on a smart phone or tablet, as well as desktop or laptop computer.
In the same field of endeavor, Narain et al. teaches wherein mobile app is a remote smart mobile device application, including for running on a smart phone or tablet, as well as desktop or laptop computer [0101] for the benefit of evolving the mobility technology that use to control the function by demand to provide the convenience for the remote user.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein mobile app is a remote smart mobile device application, including for running on a smart phone or tablet, as well as desktop or laptop computer as shown in Narain et al., in Tynkov device for the benefit of evolving the mobility technology that use to control the function by demand to provide the convenience for the remote user.

Tynkov does not teach the system having a smart device with app circuit/module.
In the same field of endeavor, Narain et al. teaches the system having a smart device with app circuit/module [0100-0101] for the benefit of evolving the mobility technology that use to control the function by demand to provide the convenience for the remote user.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the system having a smart device with app circuit/module as shown in Narain et al., in Tynkov device for the benefit of evolving the mobility technology that use to control the function by demand to provide the convenience for the remote user.
Consider claim 10, Tynkov clearly shows and discloses the a low water cut-off (LWCO) remote monitoring and diagnosing system, wherein the corresponding signaling includes, or takes the form of, control signaling for providing to the LWCO circuit in order to control remotely monitoring and controlling of the burner by the LWCO circuit [0035].
Consider claim 11, Tynkov clearly shows and discloses the a low water cut-off (LWCO) remote monitoring and diagnosing system, wherein the control signaling implements control functionality that includes, or takes the form of, providing suitable control signaling for monitoring and controlling functionality that includes or take the form of turning the burner on/off, adding water to the burner, changing the amount of water fed to the burner, stopping the adding of water to the burner, or changing trip conditions for adding water to the burner [0037].

Consider claim 13, Tynkov clearly shows and discloses a method, wherein the method comprises providing from the signal processor the corresponding signaling as control signaling to the LWCO circuit in order to control remotely the function thereof  [0054].
Consider claim 14, the method steps herein have been performed or executed by the corresponding apparatus in claim 11.  Therefore, claim 14 has been analyzed and rejected with regards to claim 11 as set forth above.
Consider claim 15, the method steps herein have been performed or executed by the corresponding apparatus in claim 2.  Therefore, claim 15 has been analyzed and rejected with regards to claim 2 as set forth above.
Consider claim 16, the method steps herein have been performed or executed by the corresponding apparatus in claim 11.  Therefore, claim 16 has been analyzed and rejected with regards to claim 11 as set forth above.
Consider claim17, Tynkov clearly shows and discloses a low water cut-off (LWCO) remote monitoring and diagnosing system, wherein the control signaling implements monitoring and controlling functionality that includes, or takes the form of, issuing a suitable audio or visual warning, requesting further historical data, running tests on the water in the burner, adding chemicals to the water in the burner, or providing the historical data to another party [0056].
Consider claim 18, Tynkov teaches similar invention.

In the same field of endeavor, Narain et al. teaches wherein the signaling includes the LWCO model number/type and its associated parameter data [0077] for the benefit of optimize the efficiency and minimize the energy cost.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the signaling includes the LWCO model number/type and its associated parameter data as shown in Narain et al., in Tynkov device for the benefit of optimize the efficiency and minimize the energy cost.
Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. In the Remarks, Applicant argues that primary reference Tynkov does not disclose, teach or suggest controlling any LWCO circuit, wherein “the operator computer 76 merely sets up system features and options of the water level system 78 and troubleshoots the water level control system 78.” The Examiner respectfully disagrees. Tynkov disclose “Controller 28 may also receive additional programming and commands in order to change operational parameters or to facilitate diagnostic retrieval.  Data display 30 and level indicator 32 are used to illustrate boiler water level and status information.  For example, data display 30 may include a display message 34 indicating the boiler water level (e.g. in inches) above a low water cutoff level as well as a display message 36 as to whether a water pump is on or off” [0037]. Furthermore, Tynkov discloses “FIG. 11 is a boiler controller data display 30 and level indicator 32 of controller 28 illustrating a low water shutdown.  This action takes into account that an absence of .
Furthermore, Applicant argues the secondary reference Narain does not teaches th dual in-line package switches. The Examiner respectfully disagrees. Applicant claims the “water feed DIP switch settings, wherein only singular DIP switch as claimed not plurality of switches. Narain teaches the mobile application for missing component of DIP switch and model number/type for the benefit of enhance the mobility of remote control as shown in the rejection above. 
Therefore, Tynkov and Narain combined reference teaches the limitations as claimed by the Applicant. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/Primary Examiner, Art Unit 2687